On rehearing, our attention is called to the fact that in the trial in the district court of Tulsa county the trial court heard only the grounds to vacate the judgment, pursuant to the provisions of section 813, C. O. S. 1921, and did not hear evidence as to defense to the action, as required by section 814, C. O. S. 1921. When that court denied the petition to vacate, it did so without reference to any defense to the action. Upon the reversal of that judgment by this court and the remand of the cause to the trial court, it is necessary that the trial court hear evidence pursuant to the provisions of section 814, Id., as to the defense to the action before the judgment may be vacated.
It is contended on rehearing that after the rendition of the first judgment the defendant therein, the petitioner in the proceeding to vacate the judgment, accepted the benefits of the decree of annulment of marriage and married another woman. That is a matter that may not be considered under the provisions of section 813, Id., but it may be considered under the provisions of section 814, Id.
The order of this court contained in the opinion of this court of June 16, 1931, is vacated. The order of the district court of Tulsa county denying the defendant's petition to vacate the default judgment is reversed and the cause is remanded to that court, with directions to hear evidence, pursuant to the provisions of section 814, Id., and, if the evidence adduced shows a defense, as herein provided, to set aside the default judgment and to take further proceedings not inconsistent herewith.
All the Justices concur.
Note. — See under (2) 15 R. C. L. 733.